FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                  BILL OF COSTS
                          Court of Appeals No. 12-14-00139-CV

                                 Trial Court No. 13-3367-E

John Kevin Gardner

Vs.

Julia Gardner
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                  $10.00    Candace O Sessums
Clerk's record                             $203.50    Unknown
Motion fee                                  $10.00    John Gardner
Motion fee                                  $10.00    Candace Sessums
Filing                                     $100.00    John Gardner
Required Texas.gov efiling fee              $20.00    John Gardner
Indigent                                    $25.00    John Gardner
Supreme Court chapter 51 fee                $50.00    John Gardner
TOTAL:                                     $428.50

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 28th day of December 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk